Attachment A
--------------------
Plan Amendment

Account No.:   QK61757



1.         Section VI.A. of the Nonstandardized Cash or Deferred Profit-Sharing
Plan Adoption
            Agreement #010, which specifies the percentage or amount of Elective
Deferrals that may be
            made by Participants each year, is hereby amended, effective for
Plan Years beginning in
            2002, as follows:

VI.       EMPLOYEE CONTRIBUTIONS

[X]      A.         Elective Deferrals:

[   ]       1.         Up to _______%.

[   ]       2.         Participants shall be permitted to make Elective
Deferrals in any amount from
                        a minimum of ______% to a maximum of ______% of their
Compensation not
                        to exceed $______.

[   ]       3.         Participants shall be permitted to make Elective
Deferrals in a flat dollar
                        amount from a minimum of $______ to a maximum of
$______, not to exceed
                        ______% of their Compensation.

[X]       4.         Up to the maximum percentage of Compensation and dollar
amount
                        permissible under Section 402(g) of the Internal Revenue
Code not to exceed
                        the limits of Code Sections 401(k), 404 and 415.

2.         Paragraph B of Section XIII of the Nonstandardized Cash or Deferred
Profit-Sharing Plan
            Adoption Agreement #010 entitled "VESTING", is hereby amended,
effective for Plan Years
            beginning in 2002, as follows:

            Notwithstanding anything contained in Adoption Agreement #010 or the
Basic Plan
            Document #01 to the contrary, to the extent that the vesting
schedule for Discretionary
            Employer Contributions is the same as the vesting schedule for
Employer Matching
            Contributions, the vesting schedule for Employer Discretionary
Contributions shall be the
            same as the vesting schedule which applies to Employer Matching
Contributions, and shall
            apply to Participants with an account balance derived from Employer
Matching Contributions
            who work one hour of service under the Plan in Plan Years beginning
after 2001.

Plan Name:   PAUL MUELLER COMPANY PROFIT SHARING & RETIREMENT SAVINGS PLAN

Name of Employer:    PAUL MUELLER COMPANY

Executed on behalf of the Employer by:  DONALD E GOLIK

Title:    SENIOR VICE PRESIDENT & CFO

Signature:       /S/ DONALD E. GOLIK
                  ---------------------------------------

Date:    JANUARY 8, 2002